Citation Nr: 0117947	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to October 1967.  
His report of separation, however, notes ten months' "other 
service," and the veteran testified that he served in the 
U.S. Army Reserve.  These dates have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the Board Member signing this 
document in May 2001.  A transcript of the hearing is of 
record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the veteran testified, and the record reveals, that he 
has had other service.  His report of separation notes that 
he has 10 months' "other service," and he testified that he 
served in the U.S. Army Reserves for six years following the 
end of his basic training in October 1967.  In denying the 
veteran's claim for service connection for bilateral hearing, 
the RO cited a June 1970 report of medical examination, which 
reflects normal findings for bilateral hearing.  Yet, the 
veteran would have had approximately three more years of 
reserve service after this examination was conducted.  These 
records, and, in particular, any report of medical 
examination at separation from the U.S. Army Reserve, are not 
present before the Board.

Second, the veteran indicated on his original claim for 
compensation, received in July 1999, that he received 
treatment for hearing loss from VA Medical Centers (MCs) in 
Tuskegee and Birmingham, Alabama, as early as 1970.  The RO 
has not made an attempt to obtain these records.

Third, the RO has not afforded the veteran an examination to 
determine the nature and extent of his hearing loss, or to 
obtain an opinion as to its etiology.  The Board notes that 
service medical records reveal that the veteran was subjected 
to acoustic trauma during his active service.  These records 
reflect a provisional diagnosis in August 1967 of middle ear 
trauma secondary to noise.  A report of medical examination, 
undated but attached to a report of medical history dated in 
February 1969, shows a diagnosis of diminished auditory 
acuity on the right, with markedly diminished hearing on the 
left.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should verify all periods of 
the veteran's active and reserve service.

2.  The RO should obtain the veteran's 
service medical records for all periods 
of his active and reserve service.  If 
necessary, the RO should request that the 
veteran or his representative provide 
further information concerning his 
service, such as the units with which he 
served.

3.  The RO should request the veteran to 
identify all health care providers who 
have treated him for hearing loss.  The 
RO should request that all identified 
health care providers furnish eligible 
copies of all medical records of 
treatment accorded the veteran for his 
hearing loss.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran for his 
hearing loss by Dr. William Blyth of 
Opelika, Alabama, and from the VAMCs in 
Tuskegee and Birmingham, Alabama, since 
his discharge from active service in 
October 1967.

4.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of his bilateral hearing 
loss.  After reviewing the records and 
examining the veteran, the examiner 
should identify all pathology of the 
veteran's ears and hearing and express an 
opinion as to the etiology and date of 
onset of any hearing disability that is 
present.  The examiner should state 
whether it is as likely as not that any 
currently diagnosed hearing disability 
began during the veteran's military 
service or is related to any incident of 
such service.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



